DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claim set received 01/22/2021.  Currently, claims 1-15 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 11-12, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0017328 to Loo.
Regarding claim 1, Loo discloses a medical stopcock comprising:
a main body (54) comprising an input port (78) and an output port (60); and
a valve body (62) comprising a handle (80) and a syringe port (66), the valve body is moveable relative to the main body (see for example, position of 62 in figure 9 vs. fig. 11) and defines a valve passageway (70), the valve body includes a first position where the input port and the output port are in fluid communication via the valve passageway (fig. 9: see [0046] Fluid flow from the main IV bag 88 may flow through the second stopcock connector 78, the third radial port 74, the second passage 76, the second radial port 72, and the second stopcock luer connector 60), a second position where the syringe port and the output port are in fluid communication via the valve passageway (fig. 11: see [0049]  The flow path continues through the axial port 66, the first passage 70, the first radial port 68, and the second stopcock luer connector 60 to the patient 84), and a third position where the syringe port and the input port are in fluid communication via the valve passageway ([0045]  With the stopcock core 62 rotated from the first position, fluid may also flow between the axial port 66 and the second or third luer connector 60, 78; the examiner notes the first and third positions are with respect to the various ports, and as currently claimed are not required to be different positions), wherein rotation of the syringe port is configured to move the valve body relative to the main body ([0048] The clinician may rotate the syringe 52 to initiate rotation of the engaged stopcock core 62 from the first position to the second position. This may conveniently be accomplished with a twisting motion of the clinician's wrist).
Regarding claim 2, Loo discloses the medical stopcock of claim 1, wherein the syringe port and the valve body are formed integrally ([0043] The examiner notes this limitation is interpreted as product-by-process, thus are not limited to the recited steps of ‘are formed’ but only the structure implied by the steps.  The examiner notes the core 62 (comprising the valve and body) is a unitary piece [0043]).
Regarding claim 3, Loo discloses the medical stopcock of claim 2, wherein the syringe port, the valve body, and the handle are formed integrally ([0043] The examiner notes this limitation is interpreted as product-by-process, thus are not limited to the recited steps of ‘are formed’ but only the structure implied by the steps. The examiner notes that stopcock core 62 is formed of a unitary piece of injection molded plastic; in [0044] Loo discloses the lever (80) as part of core 62; thus is also integral, as shown in the figures.)
Regarding claim 4, Loo discloses the medical stopcock of claim 1, wherein the main body defines a valve opening (56), and wherein the valve body is received within the valve opening (see figures 4-5).
Regarding claim 5, Loo discloses the medical stopcock of claim 1, wherein the syringe port (66) comprises a threaded connection ([0038] engagement end 64 may be threadedly connectable with syringe, see threads in figs. 4-5), and wherein the syringe port is configured to rotate the valve body from the first position to the second position when a syringe barrel connected to the threaded connection of the syringe port is rotated ([0048] The clinician may rotate the syringe 52 to initiate rotation of the engaged stopcock core 62 from the first position to the second position. This may conveniently be accomplished with a twisting motion of the clinician's wrist).
Regarding claim 6, Loo discloses the medical stopcock of claim 1, wherein the syringe port comprises a female luer connector ([0038] The syringe 52 is typically provided with a luer tip 94 which is of a male connector configuration. In this regard, the engagement end 64 stopcock core 62 is preferably a female connector for engaging the luer tip 94; See fig. 9).
Regarding claim 9, Loo discloses the medical stopcock of claim 1, wherein the valve body comprises a position structure (protrusions of 80) configured to be sensed by a sensor to determine whether the valve body is in the first position, the second position, or the third position.  (The examiner notes the sensor is not positively claimed.  The lever 80 serves to indicate the location of the first port 68, thus a sensor capable of sensing the protrusion structures would be able to determine the position [0044]).
Regarding claim 11, Loo discloses the medical stopcock of claim 1, wherein the valve body includes at least one indicator (80) to provide an indication of whether the valve body is in the first position, the second position, or the third position [0044] leave 80 may serve to indicate the location of the first radial port).
Regarding claim 12, Loo discloses the medical stopcock of claim 1, wherein the valve body is configured to rotate 180 degrees relative to the main body ([0050] syringe rotates 180 degrees; rotation of the syringe rotates the valve 62; thus the valve is configured to rotate 180 degrees; also [0041] 68 may be rotated to be in communication with any of the ports 78, 58, 60; thus a 180 degree rotation).
Regarding claim 14, Loo discloses the medical stopcock of claim 1, wherein the valve passageway (70) comprises a first portion (vertical passageway of 70 to 66, see fig. 6), a second portion extending in a first direction perpendicular to the first portion (72), and a third portion extending in a second direction perpendicular to the first position (68).
Regarding claim 15, Loo discloses the medical stopcock of claim 14, wherein the third portion (68) of the valve passageway is in fluid communication with the syringe port when the valve body is in the first position, the second position, and the third position (68 is always in communication with vertical portion of 70, see fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 8, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Loo in view of US 2007/0287953 to Ziv et al.
	Regarding claim 7, Loo discloses the medical stopcock of claim 1, but does not disclose wherein the input port comprises a female luer connector and the output port comprises a male luer connector.  Loo discloses the opposite configuration ([0040] the first stopcock luer connector 58 is a male connector, and the second stopcock luer connector 60 is a female connector.  It is unclear if this is an unintended error within the patent, as the drawings appear to show the opposite configuration.  Additionally, Loo discloses stopcock luer connector 60 is connectable with a female luer lock connector of an extension set [0046], thus appearing that 60 would have been intended as a male connector.)  Nonetheless, Ziv discloses a medical stopcock with input ports 16, 18 as female ports, and output port 14 as a male port [0072].  At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide the input port as female and the output port as male as claimed, because one would choose the particular port configuration/structure based upon the type or style of connectors of the associated compatible connected devices, thus ensuring the entire system can be properly assembled and connected to function properly. 


Regarding claim 8, Loo discloses the medical stopcock of claim 1, but does not disclose wherein the syringe port comprises a valve member having a sealed position and an open position, the valve member of the syringe port is configured to move from the sealed position to the open position when the syringe barrel is secured to the syringe port.
Ziv discloses a position to seal off the syringe port (16) from the rest of the fluid flow by threaded plug (23) [0072] [0077] [0080] and other positions where the syringe port (16) is open for flow [0078].  The sealed position of the plug member cuts off flow from the particular port when not in use.  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a valve member as claimed for the advantage of sealing off the port when not in use, so as not to contaminate the fluid flowing within the stopcock or to accidentally introduce fluid from that port when not intending.
Regarding claim 10, Loo discloses the medical stopcock of claim 9, but does not disclose wherein the position structure comprises a recessed portion of the handle of the valve body.  Ziv discloses a recess of a peripheral surface of the handle defines a fluid passageway [0007] [0075] which direct flow between the ports.  It is noted again that the sensor of claim 9 is not positively recited.  The examiner notes a sensor is capable of sensing a recess defining a fluid passageway and therefore would be able to determine the position of the handle and valve based upon if fluid is flowing or not and in what direction the recess is facing.
Regarding claim 13, Loo discloses the medical stopcock of claim 1, but does not disclose wherein the syringe port is in fluid communication with the input port and the output port when the valve body is in the first position.  In Loo, the syringe port is only in communication with the input or output ports at separate times, but not at the same time.  
Ziv discloses a position wherein a syringe port is open while fluid is also flowing via input port 18 to output port 14, thus allowing a source of medicament to be introduced at the same time as IV fluid, and not requiring the port 18 to be shutoff to introduce secondary fluids. [0079]  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to allow the syringe port to be in fluid communication with the input port and the output port when the valve body is in the first position for the advantage of allowing a secondary fluid to be introduced, while also flushing residual fluids that may remain [0081-0082] such as in the case of differing fluid paths as in Loo.  All medication can be flushed from the path to ensure full delivery to the patient when intended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783